UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2015 GO-PAGE CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52766 27-0143340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 North Rainbow Road Suite, 300 Las Vegas Nevada 89107 (Address of principal executive offices) 702-448-8179 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of thefollowing provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Solicitingmaterialpursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) 1 SECTION 5 - CORPORATE GOVERANCE AND MANAGEMENT ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Appointment Of Officers On March 5, 2015, Mr. Peter Schulhof was appointedwas appointed Chief Executive Officer (CEO) of the Company. Biographical Information Mr. Schulhof was appointeddirector and Secretary, Treasurer of the registrant on November 28, 2013 and appointed President on January 10, 2014 and for over the last five years, Peter Schulhof has previously served as Director and Chief Executive Officer of Westridge Resources Inc., ajunior resource company focusing on gold and silver from September 27, 2011 to January 18, 2013 and also served as its President from August 23, 2011 to January 18, 2013. Mr. Schulhofhas, and continues to be, Chief Executive Officer of Six Star Capital since 1999. Six Star Capital has concentrated on teaming, financing and growing, technology and resource based businesses in both the private and public sectors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registranthas dulycausedthis Report to be signed on its behalf by the undersigned, hereunto duly authorized. GO-PAGE CORPORATION By: /s/ Peter Schulhof Peter Schulhof, President Date: March 5, 2015 2
